Citation Nr: 1537263	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-38 364	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left great toe disability, to include hallux valgus and degenerative joint disease of the first metatarsophalangeal joint.

2. Entitlement to service connection for bilateral knee disability, to include as secondary to left great toe disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Montgomery, Alabama, from which the appeal was certified. 

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

The issue of entitlement to service connection for residual scar, left foot bunion repair, was raised at the October 2009 VA examination.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for left great toe disability, to include hallux valgus and degenerative joint disease of the first metatarsophalangeal joint, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At the June 2015 Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for bilateral knee disability, to include as secondary to left great toe disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Knee Disability

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In an August 2010 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral knee disability, to include as secondary to left great toe disability.  However, at the June 2015 Board hearing, the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.


ORDER

The appeal of the claim of entitlement to service connection for bilateral knee disability is dismissed.
REMAND

Left Great Toe Disability

The Veteran underwent VA examination in October 2009, and the VA examiner provided an addendum opinion in June 2010.  The VA examiner diagnosed hallux valgus and degenerative joint disease first metatarsophalangeal joint.  A January 1997 entrance examination reflects a finding of moderate hallux valgus, and as a result, the Board finds some hallux valgus pre-existed active duty.  In this respect, the VA examiner opined that the progression of the Veteran's hallux valgus was normal for the condition and therefore there was inadequate documentation to show a nexus between the deformity and service.  Additionally, the VA examiner opined there was no relationship between the Veteran's degenerative joint disease of the first metatarsophalangeal joint and his military service.  The VA examiner based the opinion on the October 2009 X-ray examination report, which showed little to no degenerative joint disease at that level.  Therefore, the VA examiner found that whatever additional degeneration occurred during service was a normal progression and of little clinical significance.  

Upon review, the Board finds the VA opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board finds the VA examiner did not provide adequate rationale for the opinion that the Veteran's pre-existing hallux valgus was not aggravated beyond the natural progression of the disease by active duty, particularly in light of the Veteran's in-service left foot bunion repair.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Second, a private physician, Dr. P. Lett, opined that the Veteran's current posttraumatic arthritis was related to his in-service surgery.  Here, the Board finds this opinion contradicts the VA examiner's report, which seems to indicate that the Veteran had degenerative joint disease during service.  As such, an addendum opinion is necessary to clarify whether any current left great toe disability other than hallux valgus had its onset during active duty or is otherwise related to active duty.

Furthermore, the Veteran's electronic file does not include any treatment records from Dr. Lett.  Although the record indicates the RO requested records from Dr. Lett in a December 2008 letter, and Dr. Lett responded with the medical opinion, the Board finds VA is on notice of additional records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  As such, a second request should be made to attempt to obtain the Veteran's treatment records from Dr. Lett.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding treatment records from Dr. P. Lett, as well as any other identified private treatment records pertinent to the Veteran's remanded claim.  To the extent that an attempt to obtain any records is unsuccessful, the electronic file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim may be re-adjudicated.

2. Then, forward the Veteran's claims file to the October 2009 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of any current left great toe disability, to include hallux valgus and degenerative joint disease of the first metatarsophalangeal joint.  After review of the evidence, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the Veteran's pre-existing hallux valgus was not aggravated during active duty (in other words, is there clear and unmistakable evidence that any worsening was due solely to the natural progression of the disease).  The examiner should identify the specific evidence upon which this opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left great toe disability other than hallux valgus, to include degenerative joint disease of the first metatarsophalangeal joint, began in service, was caused by service, or is otherwise related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis manifested to a compensable degree within one year of active duty.  

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
	
3. Then, re-adjudicate the claim of entitlement to service connection for left great toe disability, to include hallux valgus and degenerative joint disease of the first metatarsophalangeal joint.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


